RESOLUCIÓN
El Tribunal se da por enterado de la moción informa-tiva, de 31 de enero de 2001, presentada por la Directora de la Oficina de Inspección de Notarías.
Atendido lo expresado por el abogado Alexis Irizarry Vega en su moción para solicitar reinstalación a la profe-sión de abogado y a la notaría, de 28 de febrero de 2001, se declara con lugar la referida moción y en consecuencia se ordena su reinstalación. La Oficina de Inspección de Nota-rías deberá devolver al abogado su Protocolo, libro de no-tarías y sello notarial.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo